 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
 7                              EASTERN DISTRICT OF CALIFORNIA
 8

 9   JAMES BOWELL,                                  1:17-cv-00605-LJO-GSA-PC
10                Plaintiff,                        ORDER ADOPTING FINDINGS AND
                                                    RECOMMENDATIONS
11         vs.                                      (ECF No. 39.)
12   F. MONTOYA, et al.,                            ORDER GRANTING DEFENDANTS’
                                                    MOTION TO REVOKE PLAINTIFF’S IN
13                Defendants.                       FORMA PAUPERIS STATUS
                                                    (ECF NO. 24.)
14
                                                    ORDER REVOKING PLAINTIFF’S IN
15                                                  FORMA PAUPERIS STATUS AND
                                                    REQUIRING PLAINTIFF TO PAY $398.00
16                                                  BALANCE OF FILING FEE IN FULL
                                                    WITHIN THIRTY DAYS
17
                                                    ORDER VACATING ORDER GRANTING
18                                                  PLAINTIFF LEAVE TO PROCEED IN
                                                    FORMA PAUPERIS AND DIRECTING
19                                                  PAYMENT OF FILING FEE BY THE
                                                    CDCR
20                                                  (ECF No. 9.)
21                                                  THIRTY-DAY DEADLINE FOR
                                                    PLAINTIFF TO PAY $398.00 BALANCE
22                                                  OF FILING FEE IN FULL
23                                                  ORDER FOR CLERK TO SERVE THIS
                                                    ORDER ON COURT’S FINANCIAL
24                                                  DEPARTMENT AND DIRECTOR OF
                                                    CDCR
25

26          James Bowell (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
27   this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States
28   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

                                                    1
 1           On April 12, 2019, findings and recommendations were entered, recommending that
 2   Plaintiff’s in forma pauperis status be revoked under 28 U.S.C. § 1915(g) and Plaintiff be
 3   required to pay the filing fee in full for this action.1 (ECF No. 39.) On April 19, 2019, Plaintiff
 4   filed objections to the findings and recommendations. (ECF No. 40.) On April 29, 2019,
 5   Defendants filed a reply to Plaintiff’s objections. (ECF No. 41.)
 6           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 7   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 8   including Plaintiff’s objections and Defendants’ reply, the court finds the findings and
 9   recommendations to be supported by the record and proper analysis.
10           Accordingly, IT IS HEREBY ORDERED that:
11           1.       The findings and recommendations entered on April 12, 2019, are ADOPTED IN
12                    FULL;
13           2.       Plaintiff’s in forma pauperis status is REVOKED under 28 U.S.C. § 1915(g);
14           3.       The court’s order issued on May 16, 2017, granting Plaintiff’s application to
15                    proceed in forma pauperis and directing payment of the filing fee by the CDCR,
16                    is VACATED;
17           4.       Within thirty days of the date of service of this order, Plaintiff is required to pay
18                    the $398.00 balance of the filing fee in full for this action;
19           5.       Plaintiff’s failure to comply with this order shall result in the dismissal of this
20                    action; and
21           6.       The Clerk of Court is directed to serve a copy of this order on:
22                    (1)      the Financial Department, U.S. District Court, Eastern District of
23                             California; and
24   ///
25

26
             1
               To date, the court has received one payment of $2.00 for Plaintiff’s filing fee in this case. (Court
27   Financial Records.) The filing fee for this action is $350.00 plus a $50.00 administrative fee. 28 U.S.C. § 1914.
     The $50.00 administrative fee does not apply to persons granted in forma pauperis status. Id. Because Plaintiff’s
28   in forma pauperis status has been revoked, Plaintiff now owes a balance of $398.00 for the filing fee.


                                                             2
 1              (2)      the Director of the California Department of Corrections and
 2                       Rehabilitation.
 3
     IT IS SO ORDERED.
 4

 5     Dated:   May 1, 2019                       /s/ Lawrence J. O’Neill _____
                                           UNITED STATES CHIEF DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                             3
